DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II (claims 22-25, a fixation element) in the reply filed on 02/03/22 is acknowledged.
Claims 16-21, 26-27, 29-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/22.
The Examiner notes that while Applicant has stated that they amended claim 26 to depend from claim 22 (elected), the two inventions remain restrictable under 371 rules since claim 26 is drawn towards a “valve” with the details of claim 22 included, and thus claim 26 and its dependent claims are withdrawn. The two remain restrictable since their common feature (the subject matter of claim 22) does not make a contribution over the art (see the rejection below regarding how the prior art teaches the fixation element disclosed in claim 22. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross et al. (US 20160324633 A1) hereinafter known as Gross.
Regarding claim 22 Gross discloses a fixation element (Figure 38b) for fastening a stented valve to a native heart valve (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Gross was considered capable of performing the cited intended use. See for example, Figures 38a-f) comprising:
a control rod with a proximal end connected to a distal end (Figure 38b items 950 and 952),
wherein the distal end is reversibly connectable to a pivotable clamp (Figure 38a-b item 942) displaceable between an open position and a closed position by operation of the proximal end of the control rod (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Gross discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, see Figure 38b and refer to [0371]). 
Regarding claim 23 Gross discloses the fixation element of claim 22 substantially as is claimed,
wherein Gross further discloses the control rod is flexible ([0371] the spring part 950 of the rod is considered flexible, since it is a spring).

Claim(s) 22 and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shennib et al. (US 20030120341 A1) hereinafter known as Shennib..
Regarding claim 22 Shennib discloses a fixation element (Figure 2 item 20) for fastening a stented valve to a native heart valve (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Shennib was considered capable of performing the cited intended use. See for example, Figure 6: the fixation element is sized and configured for clipping to a leaflet, indicating that if a stented valve is present the fixation element would be capable of fastening the valve to the native heart valve as well) comprising:
a control rod with a proximal end connected to a distal end (Figure 2 item 42),
wherein the distal end is reversibly connectable to a pivotable clamp (Figure 2 item 28/26; [0056]) displaceable between an open position and a closed position by operation of the proximal end of the control rod (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Shennib discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, see Figures 2 and 5 and refer to [0051]-[0052] the control rod drives the clamp to open/close the arms 26). 
Regarding claim 24 Shennib discloses the fixation element of claim 22 substantially as is claimed,
wherein Shennib further discloses wherein the pivotable clamp comprises a reciprocally moveable threaded shaft (Figure 2 item 36) and a correspondingly threaded aperture (Figure 2 item 34), 
whereby a distal end of the control rod (Figure 2i item 42) is reversibly connectable to the reciprocally moveable threaded shaft (Figure 2; [0056]).
Regarding claim 25 Shennib discloses the fixation element of claim 24 substantially as is claimed,
wherein Shennib further discloses operation of the reciprocally moveable threaded shaft in the correspondingly threaded aperture may act on at least one arm of the pivotable clamp (this is likewise stated as a “functional limitation” (see explanation in the rejection to claim 22 above). In this case, the operation of the threaded shaft is understood to be capable of acting on the arm of the pivotable clamp as is claimed. See [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross as is applied above in view of Shennib et al. (US 20030120341 A1) hereinafter known as Shennib.
Regarding claim 24 Gross discloses the fixation element of claim 22 substantially as is claimed,
but is silent with regards to the pivotable clamp comprising a reciprocally moveable threaded shaft and correspondingly threaded aperture.
However, regarding claim 24 Shennib teaches wherein pivotable clamps can comprise a reciprocally moveable threaded shaft (Figure 2 item 36) and a correspondingly threaded aperture (Figure 2 item 34), 
whereby a distal end of a control rod (Figure 2 item 42) is reversibly connectable to the reciprocally moveable threaded shaft (Figure 2; [0056]).
Gross and Shennib are involved in the same field of endeavor, namely leaflet clasping devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fixation element of Gross so that the pivotable clamp includes a threaded moveable shaft actuation mechanism to move the arms of the clamp such as is taught by Shennib as a known alternative actuation mechanism in the art for actuation of clamping arms. See MPEP 2132 (I)(D). 
Regarding claim 25 the Gross Shennib Combination teaches the fixation element of claim 24 substantially as is claimed,
wherein the Combination further teaches operation of the reciprocally moveable threaded shaft in the correspondingly threaded aperture may act on at least one arm of the pivotable clamp (this is likewise stated as a “functional limitation” (see explanation in the rejection to claim 22 above). In this case, the operation of the threaded shaft is understood to be capable of acting on the arm of the pivotable clamp as is claimed. See [0052] of Shennib).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/16/22